Freeman, J.,
delivered the opinion of the court.
The bill in this case is filed to assert title to a tract of land on the ground that the certificate of privy examination of the complainant to the deed purporting to have been made by her and husband while she was a feme covert was fraudulently obtained, and that, in fact, she did not acknowledge it, as certified by the deputy-clerk.
Two facts in the record are conclusive of the case made by complainant, even though the proof might otherwise favor her claim, which, however, is not the case, the preponderance being against it.
First, the deed had been registered, on the certifi*290cate of the clerk of privy examination, for more than twenty years at the commencement of the suit.
The very question presented in this case was decided in the case of Mathewson v. Spencer, 4 Sneed, 384-5-6, where it was held that the act of 1839 made the presumption conclusive, after registration of the deed for twenty years, “ that the registration was upon lawful authority, and all inquiry upon that subject was cut off.” The same principle had been laid down in the same case in 3 Sneed, 520, and has been followed in several cases since by this court. The act of 1839 is transferred in substance to the Code, sec. 2084.
2d. In a bill filed bj her after discoverture, and before filing the present one, she expressly admits that she had acknowledged the deed, or joined in the sale of this land. This bill is sworn to.
In the language of the court in the case of Cooly v. The State et als., 2 Head, 608, when a married woman was held estopped by her sworn statement,. even “ coverture does not confer the privilege or license to commit fraud or falsehood, under the sanction of an oath, nor protection from its consequences.” She has offered no explanation of her sworn statement, and must abide by it. The case is much stronger when a party is under no disability at the time. See also Hamilton v. Zimmerman, 5 Sneed, 39 to 48.
Without examination of other questions in the case, the above is conclusive of the result.
Affirm the decree of the chancellor with costs.